DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Claim Objection
2.       Claims are objected to because of the following informalities:
          Regarding claim 21, line 7, “a second communication signal” should be changed to --- a second communication channel ---. 
          Regarding claim 27, lines 2 recites “first to Nth (where N is an integer equal to or more than two battery cell”. For clarification purposes, line 2 should recite “first to Nth battery cells, wherein N is an integer equal to or more than two”.

                                                                Examiner Notes
3.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially 
Claim Rejections - 35 USC § 102 
4.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.      Claims are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataoka et al. (US Pub. 2014/0018990; hereinafter “Kataoka”).
         Regarding claim 21, Kataoka discloses, in Fig. 1, a communication method comprising:         performing bidirectional communication between a master controller (510) and first to Nth slave controllers (100a-100n, see annotated Fig. 1) through a first communication channel (a first communication channel BS; at least in paragraph [0040] describes the processing devices 40 can transmit the values of voltages the battery cells 10 and receive command signals from the master controller 510), the master controller (510) being connected to the first to Nth slave controllers (100a-100n) through the first communication channel in parallel (Fig. 1 shows the master controller 510 communicated with the slave controller 100an-100n through the communication bus BS in parallel), wherein N is an integer equal to or more than two (in Fig. 1, N is more than three); and         receiving, by the master controller (510), an indication signal (the master controller 510 receives an indication signal from a voltage detection portion 20 or an abnormality detection portion 30 that indicates abnormal voltage conditions of the battery cells 10 through a signal line Pn -P1) through a second communication signal (a communication channel Pn-P1) via the first to Nth slave controllers (100a-100n), the master controller (510) being serially connected to the first to Nth slave controllers through the second communication channel in a daisy chain manner (Fig. 1 shows the master controller 510 being serially connected with the slave controllers 100a-100n through the signal line Pn-P1 in a daisy chain).
           Regarding claim 27, Kataoka discloses, in Fig. 1, a battery management system comprising:           first to Nth (where N is an integer equal to or more than two) battery cells (10);          first to Nth slave controllers (100a-100n) respectively connected to the first to Nth battery cells (see Fig. 1); and           a master controller (510) connected to the first to Nth slave controllers (100a-100n) through a first communication channel (BS) in parallel (Fig. 1 shows the master controller 510 communicated with the slave controller 100an-100n through the communication bus BS in parallel) and serially connected to the first to Nth slave controllers through a second communication channel (a signal line Pn-P1) in a daisy chain manner (Fig. 1 shows the master controller 510 being serially connected with the slave controllers 100a-100n through the signal line Pn-P1 in a daisy chain).
           Regarding claim 28, Kataoka discloses the battery management system of claim 27, wherein the master controller performs bidirectional communication with each of the first to Nth slave controllers through the first communication channel (see Fig. 1), and the master controller receives, through the second communication channel, an indication signal transmitted via the th slave controllers ([0045] discloses “the detection signal DB that is issued by the abnormality detection portion 30 in the 2nd battery module 100 is provided through the switching circuit 50... The detection signal DB that is issued by the abnormality detection portion 30 in the 1st battery module 100 is provided through the switching circuit 50, the insulating element DIb and the signal line P1 to the battery ECU 510”).
           Regarding claim 29, Kataoka discloses the battery management system of claim 27, wherein the first to Nth slave controllers are defined as a slave controller group, the first communication channel comprises a bus line disposed between the master controller and the slave controller group, and the master controller communicates with each of the first to Nth slave controllers through the bus line (see Fig. 1).
Allowable Subject Matter
6.      Claims 22-26 and 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art of Record
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Ishikawa (U.S Pub. 2007/0247115) discloses a charge condition adjusting apparatus, which can shorten a time for equalization of each charge in unit cells, a low-voltage CPU selects each smallest unit cell in the each cell block, which has each smallest voltage between the both electrodes, from among plural unit cells structuring the cell blocks. The low-voltage CPU controls ON/OFF of a block-discharging switch to connect the both electrodes of each cell block Librizzi (U.S Pub. 2012/0089352) discloses a modular device having at least one master integrated circuit, and one or more slave integrated circuit modules coupled to the at least one master integrated circuit with each slave integrated circuit module of the one or more slave integrated circuit modules coupled to and associated with only a single cell of the battery. Each slave integrated circuit module of the one or more slave integrated circuit modules further comprises: detection circuitry adapted to detect data comprising one or more of the temperature, voltage or charge status, and malfunctioning of the single cell associated with and monitored by the slave integrated circuit; and an interface operable to send said detected data to the at least one master integrated circuit. The at least one master integrated circuit is adapted to send commands to a slave integrated circuit module in response to the detected data detected by the slave integrated circuit module (see specification for more details).

Conclusion
8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
2/25/2022